Judgment affirmed, without costs of this appeal to any party. All concur, except Vaughan and Piper, JJ., who dissent and vote for reversal and for granting a new trial, in the following memorandum: We find no credible evidence in the record which justified the learned Official Referee in concluding that the appellant knowingly divested herself of her home and all her life’s savings and turned the same over to her son without any understanding or agreement on the part of the son to support or maintain her for the remainder of her life. (Appeal froth a judgment dismissing plaintiff’s complaint in an action to cancel conveyance of realty and also to recover the amount of a bank account.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.